Citation Nr: 0601975	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed skin 
rash.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran did not manifest hypertension in service or 
within one year thereafter.  

2.  The veteran is not shown to have hypertension that is due 
to any event or incident of his period of active service.  

3.  The veteran currently is not shown to have a chronic skin 
rash due to any event or incident of his service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran's disability manifested by skin rash is not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  For reasons described in further 
detail below, the Board has found that VA examinations 
addressing the veteran's claimed disorders are not 
"necessary" in this case under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 


III.  Hypertension

The veteran's service medical records are negative for a 
diagnosis of hypertension and contain no elevated blood 
pressure readings.  His August 1968 separation examination 
revealed blood pressure of 104/68.  

Subsequent to service, the veteran began treatment for 
elevated blood pressure and hypertension in January 2001, 
more than thirty years following his separation from service.  
The records from that date and thereafter contain no opinions 
or notations indicating that the veteran's hypertension is 
etiologically related to any event or incident of his 
service.  

The Board notes that, during his November 2005 VA 
videoconference hearing, the veteran asserted that his 
hypertension was etiologically related to his claimed PTSD.  
See 38 C.F.R. § 3.310.  

While the Board is aware that the veteran's claim for service 
connection for PTSD is still pending, the Board finds no 
basis for deferring consideration of the hypertension claim 
because there is no competent evidence even suggesting that 
an etiological relationship exists between his currently 
demonstrated hypertension and the claimed PTSD.  But see 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (regarding 
"inextricably intertwined" claims).  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
hypertension.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's hypertension to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his November 
2005 hearing testimony.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Skin rash

The service medical records are negative for complaints, 
findings or treatment concerning skin rashes.  He reported a 
cyst on the left thigh and athlete's foot in an August 1968 
separation Report of Medical History, but neither disorder 
was shown by an examination from the same date.  

Subsequent to service, a February 2003 VA report contains a 
notation of "no skin rash."  A July 2003 VA treatment 
record indicates that the veteran reported a history of tinea 
versicolor but noted that this had cleared with selenium 
sulfide shampoo.  He denied having skin cancers.  

In short, there is no medical evidence confirming a current 
skin rash disability that can be attributed to any event or 
incident of his period of active service.  

As such, the Board has determined that a VA skin examination 
with an etiology opinion is not "necessary" under 
38 U.S.C.A. § 5103A(d), as there is no reasonable possibility 
that such an examination would result in findings supporting 
the veteran's claim.  

During his November 2005 VA hearing, the veteran suggested 
that he had a current skin disorder that was etiologically 
related to herbicide exposure in Vietnam.  Under 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e), a one-year service 
connection presumption applies to acneform diseases and 
porphyria cutanea tarda.  However, the veteran has not been 
diagnosed with any such skin disorders to date.  Accordingly, 
these provisions are inapplicable in the present case.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in his hearing testimony.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a skin rash, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for hypertension is denied.  

Service connection for a skin rash is denied.  



REMAND

During his November 2005 VA videoconference hearing, the 
veteran provided a description of several stressful incidents 
that occurred during his tour of duty in the Republic of 
Vietnam.  

First, the veteran described being struck by mortar fire 
while stationed at "LZ English" in June 1967.  Second, he 
reported that he and his unit were attacked by North 
Vietnamese soldiers at An Khe in September 1967.  Third, in 
late 1967 or early 1968 (the veteran was not absolutely 
certain of the date), he and his unit were subjected to 
mortar fire at Dak To.  

Given that the veteran has now provided a detailed 
description of his in-service stressors, it is the 
responsibility of the RO to contact the United States Armed 
Services Center for Research of Unit Records (CURR) so as to 
obtain the unit records of his unit (the 541st Transportation 
Company) and to conduct further unit research, if possible.  

Should the CURR records provide stressor corroboration, the 
veteran should also be afforded a VA psychiatric examination 
addressing the etiology of his claimed PTSD.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
November 2005 hearing transcript and make 
a list of the in-service PTSD stressors 
described therein.  This list should be 
provided to CURR, which should be 
requested to research these stressors and 
to provide records of the 541st 
Transportation Company.  

2.  Upon receipt of a response from CURR, 
the RO should determine whether the 
received materials corroborate either 
participation in combat with the enemy or 
a claimed stressor.  If so, the RO should 
proceed to paragraph 3.  If not, the RO 
should proceed to paragraph 4.  

3.  Then the veteran should be afforded a 
VA psychiatric examination with an 
examiner who has reviewed his claims 
file.  This examiner should indicate 
whether the veteran's claimed PTSD is 
attributable to the combat participation 
or stressor in service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

4.  Then, the claim of service connection 
for PTSD should be readjudicated.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


